MEMORANDUM **
California state prisoner Thomas A. Hightower appeals pro se from the district court’s summary judgment in favor of prison officials in Hightower’s 42 U.S.C. § 1983 action alleging that prison medical staff were deliberately indifferent to his *493serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), we affirm.
It is undisputed that Hightower suffered from a variety of serious medical conditions. But the district court properly granted summary judgment on Hightower’s claims of deliberate indifference because he failed to raise a genuine issue of material fact as to whether the course of treatment the prison doctors chose was medically unacceptable under the circumstances. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996). The record shows at most a difference of opinion about the proper course of medical treatment. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989) (a difference of opinion about a course of medical treatment does not amount to deliberate indifference to serious medical needs).
The district court did not abuse its discretion in denying Hightower’s motion for a preliminary injunction because Hightower did not satisfy the criteria for granting a preliminary injunction. See City of Tenakee Springs v. Block, 778 F.2d 1402, 1407 (9th Cir.1985).
Hightower’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.